ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s arguments, filed 02/16/2022, have been fully considered. 
Applicants have amended their claims, filed 02/16/2022, after final rejection, to place the claims in condition for immediate allowance.  
Applicant’s amendment amended claims 9.
Applicant’s amendment left claims 10 and 17-18 as originally filed or previously presented.
Claims 1-9 and 11-16 are cancelled.
Claims 9-10 and 18-19, filed 02/16/2022 are the current claims hereby under examination. 

Claim Objections – Withdrawn
Response to Arguments
Applicant’s arguments, see page 7, filed 02/16/2022, with respect to the claim objections have been fully considered and are persuasive. The applicant has amended or cancelled the objected to claims. Thus, the claim objections have been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 9 recites the generic placeholder “a force measuring system” with the transitional phrase “for” and the functional language “measuring physical quantities related to used forces of a participant during a process of completing a fitness movement by the participant.” The claim further defines the force measuring system as pressure mats or a muscle strength measuring device. 
Claim 9 recites the generic placeholder “a motion capture system” with the transitional phrase “for” and the functional language “measuring physical quantities related to body posture changes of the participant during the process of completing the fitness movement by the participant.” The claim further defined the structure as at least two inertial sensors or at least one photographing system and more than one visual identification tag.

Claim 9 recites the generic placeholder “an information processing system” with the transitional phrase “for” and the functional language “calculating the data after time synchronization and obtaining multiple characteristic parameters which represent muscle characteristics and/or joint characteristics.” The claim further defines the structure as a computer.
Claim  9 recites the generic place placeholder “a calculating unit” with the transitional phrase “for” and the functional language “calculating the data after time synchronization and obtaining the multiple characteristic parameters which represent the muscle characteristics and/or the joint characteristics.” The claim defines the structure as a part of the computer. 
Claim 9 recites the generic place placeholder “a classifying unit” with the transitional phrase “for” and the functional language “for, according to categories of the muscle characteristics and/or the joint characteristics, classifying the characteristic parameters into parameter sets of the corresponding categories.” The claim defines the structure as a part of the computer.
Claim 9 recites the generic place placeholder “a score-generating unit” with the transitional phrase “for” and the functional language “for individually scoring the different characteristic parameters in each parameter set, obtaining an individual score of each characteristic parameter, then weighting according to a relevancy to the corresponding category of the muscle characteristics and/or the joint characteristics, and obtaining a parameter composite score of a specified muscle group and/or joint corresponding to the fitness movement.” The claim defines the structure as a part of the computer.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101 – Withdrawn
Response to Arguments
Applicant’s arguments, see page 7, filed 02/16/2022, with respect to the claim rejections under  35 USC § 101 have been fully considered and are persuasive. The applicant has cancelled the rejected claims. Thus, the claim rejections under 35 USC § 101 have been withdrawn. 

Allowable Subject Matter
Claims 9-10 and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 9, the prior art discovered during search and consideration of the claims fails to teach or suggest at least the limitations of “individually scoring the different characteristic parameters in each parameter set, obtaining an individual score of each characteristic parameter, then weighting according to a relevancy to the corresponding category of the muscle characteristic and/or the joint characteristic, and obtaining a parameter composite score of a specified muscle group and/or joint 
The closest prior art of record includes Ko (US 20160144236 A1) who teaches displaying a muscle characteristic graph where the color corresponds to information such as a muscle specific exercise amount measured during a specific exercise according to a weight value for an exercise ([0139]) but does not suggest generating the series of muscle characteristic diagrams in the same manner which includes individually scoring the different characteristic parameters in each parameter set, obtaining an individual score of each characteristic parameter, then weighting according to a relevancy to the corresponding category of the muscle characteristic and/or the joint characteristic.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791  

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791